— In a proceeding to dissolve five corporations, the petitioners appeal from (1) stated portions of an order and judgment (one paper) of the Supreme Court, Westchester County, dated May 24, 1978, which, inter alia, denied dissolution as to two of the corporations and made directions as to payment of counsel fees and (2) a further order of the same court, entered June 15, 1978, which directed that a contingent legal fee be paid for services rendered in an unrelated tax certiorari proceeding involving two of the dissolved corporations. Order entered June 15, 1978, affirmed. Order and judgment dated May 24, 1978 modified by deleting from the last decretal paragraph thereof the provision directing that the fees and disbursements of the attorneys for the respondent “Lipp Faction” be paid out of funds of the corporations. As so modified, order and judgment affirmed insofar as appealed from. Respondent "Lipp Faction” is granted one bill of costs to cover both appeals. The trial court abused its discretion in directing that the funds of the corporations be used to reimburse the respondent "Lipp Faction” for the cost of attorney’s fees incurred in defending the dissolution proceedings. In this type of case there is no authority for counsel fees to be paid out of corporate funds (see Matter of Cantelmo [BrewerCantelmo Co. — Daru, Vischi & Winter], 278 App Div 800). We have considered the other points raised by the petitioners and have found them to be without merit. Titone, J. P., Suozzi, Lazer and Cohalan, JJ., concur.